United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                             January 5, 2005
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 04-30109
                         Summary Calendar



JOHN VEAZEY; TONYA VEAZEY,

                                    Plaintiffs-Appellants,

versus

ASCENSION PARISH SCHOOL BOARD, ET AL.,

                                    Defendants,

ASCENSION PARISH SCHOOL BOARD,

                                    Defendant-Appellee.

                      ______________________

          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 98-CV-377-C
                     ______________________

Before JOLLY, HIGGINBOTHAM, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     John and Tonya Veazey appeal the district court’s grant of

summary judgment to the Ascension Parish School Board in this case,

which was brought pursuant to the Individuals with Disabilities in

Education Act (IDEA) and the Louisiana Exceptional Children’s Act




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
(LECA).1   The Veazeys argue that the Ascension Parish School Board

violated the substantive and procedural requirements of these acts

by transferring their deaf minor son, Buddy, from his neighborhood

school three miles from their home to a “cluster” school seven

miles from their home.     This transfer required Buddy to ride a

special school bus used to transport disabled children instead of

a regular school bus, and required him to share a transliterator

with another hearing impaired student instead of having a private

transliterator.

     We review a grant of summary judgment de novo.2      “When an

action is brought under the IDEA, our inquiry is two-fold: (1)

whether ‘the [IEP] developed through the Act’s procedures [is]

reasonably calculated to enable the child to receive educational

benefits’; and (2) whether the school district has ‘complied with

the procedures set forth in the [IDEA].’”3   “If these requirements

are met, the State has complied with the obligations imposed by

Congress and the courts can require no more.”4



     1
      The Veazeys cite to but do not substantively argue LECA.
Thus, we will only consider their claims under the IDEA. See L&A
Contracting Co. v. S. Concrete Servs., Inc., 17 F.3d 106, 113 (5th
Cir. 1994) (finding that an issue inadequately briefed is
considered abandoned on appeal).
     2
      Threadgill v. Prudential Sec. Group, Inc., 145 F.3d 286, 292
(5th Cir. 1998).
     3
      White, 343 F.3d at 378 (quoting Rowley, 458 U.S. at 206-07)
(alterations made in White).
     4
      Id. (quoting Rowley, 458 U.S. at 207) (internal quotation
marks omitted).
      The gravamen of the Veazeys’ complaint is that the School

Board’s   decision   to   transfer   Buddy   to    the     “cluster”   school

constituted a change in his “educational placement,” requiring the

Board to provide them with prior written notice.5            Because notice

was provided only after the decision to transfer Buddy was made,

the Veazeys contend that their rights under the IDEA were violated.

      The Veazeys have not shown that the School Board’s actions

were improper.     First, a change in the particular school site at

which a disabled student’s “individualized education program” (IEP)

is   implemented   does   not   constitute   a    change    in   “educational

placement.”6   Second, Buddy’s IEP did not require the provision of

a personal transliterator.        Third, requiring Buddy to ride the

special bus for disabled children instead of the regular bus did

not effect a fundamental change in his IEP.7          Lastly, we can find

no evidence that these changes in any way alter the fact that

Buddy’s IEP is reasonably calculated to enable him to receive

educational benefits by providing him with the “requisite basic



      5
       20 U.S.C. § 1415(b)(3).
      6
      See White v. Ascension Parish Sch. Bd., 343 F.3d 373, 379
(5th Cir. 2003) (“‘Educational placement’, as used in the IDEA,
means educational program – not the particular institution where
that program is implemented.”).
      7
      See Sherri A.D. v. Kirby, 975 F.2d 193, 206 (5th Cir. 1992)
(“An educational placement, for the purposes of the EAHCA [IDEA’s
predecessor], is not changed unless a fundamental change in, or
elimination of, a basic element of the educational program has
occurred.”); DeLeon v. Susquehanna Comty. Sch. Dist., 747 F.2d 149,
154 (3rd Cir. 1984) (finding that a change in method of
transportation did not constitute a change in placement).
floor of opportunity.”8

     Accordingly, the Veazeys have not shown that the district

court erred in granting the School Board’s motion for summary

judgment.

     AFFIRMED.




     8
      White, 343 F.3d at 378.